IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTOINE WARD,                                : No. 6 WM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ALLEGHENY COUNTY COURT OF                    :
COMMON PLEAS,                                :
                                             :
                   Respondent                :


                                     ORDER


PER CURIAM

      AND NOW, this 4th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.